 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaine Sugar Industries,Inc.andAmerican Bakeryand Confectionery WorkersInternational Union,Local264,AFL-CIO,Petitioner.Case1-RC-9697January 16, 1968DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on August 24, 1967, before Hear-ing Officer Francis V. Paone of the National LaborRelationsBoard. The Employer and Petitionerhave each filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings,and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The appropriate unit: The parties are in sub-stantial agreement that the appropriate unit shouldconsist of all production and maintenance em-ployees, including shipping and receiving em-ployees, but excluding office clerical employees,farm laborers, part-time employees (students),guards and supervisors as defined in the Act, butthey disagree as to three categories of employees:seasonal employees, laboratory employees, andpowerhouse employees.The Employer is engaged in the manufacture ofwhite sugar from sugar beets and sugar cane. Theplant began operations for the first time in January1967.At that time the sugar beet crop wasprocessed in a period of 18 days. Beginning in Oc-tober the Employer anticipates processing a largercrop of sugar beets over the period of 6 to 8 weeks.Within 2 or 3 years the Employer anticipatesprocessing sugar beets approximately 100 days peryear.The Employer has a regular complement of 25 to30 employees working year round in production andmaintenance. At the time the petition was filed,another 70 to 75 were doing construction work atthe plant. During processing of the sugar beet cropthese construction employees are switched toproduction.Also to be added to the productionforce will be some 300 temporary employees, whowill be laid off once the crop is processed.The Employer urges that its temporary em-ployees should be included in the unit, on the theorythat they are seasonal employees and have high ex-pectationsof being recalled each succeedingseason.'We do not find the evidence in the recordpersuasive of the Employer's contention on thispoint.At the time of the hearing there had beenonly one recall of laid off employees, in July 1967.At that time a total of 75 temporary seasonal em-ployees was hired, but the Employer's witness wasunable to say with any precision what percent ofthis number were returning from prior layoffs. Evenifwe were to give the broadest scope to histestimony that a "substantial number" of these 75had previous experience with the Employer, we areunable to find on the basis of the July recall alonethata sufficiently large number of temporaryseasonal employees has a demonstrable expectationof being rehired. Accordingly, we find that the tem-porary seasonal employees are not eligible to vote.The laboratory employees clearly enjoy therequisite community of interest with the otherproduction and maintenance employees and are tobe included in the unit. There are seven of these em-ployees who test control samples which are con-tinuously brought into the laboratory from theproduction line. Thus, they form an integral part ofthe production process. They enjoy the same com-pany insurance and vacation plans as the otherproduction employees. Like the other productionemployees they are paid on an hourly basis.We find no merit in the Employer's contentionthat these employees are technicals. Their workdoes not require the use of any knowledge or skillwhich cannot be acquired by a brief period of train-ing, supplemented with relatively short on-the-jobexperience. None has a high school diploma. Theirtraining period is but 6 weeks. However,' even ifthese employees enjoyed technical status, we wouldnevertheless include them in the unit because of thecommunity of interest they share with the otherproduction employees.2Power for the Employer's plant is generated in aboilerroom located on the premises of an adjacentcorporation, Vahlsing, Inc. The steam producedthere is shared according to need by both the Em-ployer and Vahlsing. Although six of the power-house employees are carried on the payroll of theEmployer, all of them are under the supervision ofWilliam Macomber, the chief engineer of Vahlsing.'CaleforniaVegetable Concentrates, Inc.,137 NLRB 1779.169 NLRB No. 312SeeDewey PortlandCement Co.,137 NLRB 944. MAINE SUGAR INDUSTRIES, INC.Their rates of pay are established by Macomber.They share the same fringe benefits as Vahlsing em-ployees. They go to work through the Vahlsinggate, and remain in the powerhouse throughouttheir shift.Consequently, their contact with theother employees of the Employer is virtually nonex-istent.The fact that they are carried on the Em-ployer's payroll, and that part of the equipment inthe powerhouse is owned by the Employer, doesnot sufficiently tie their interests with those of theother production and maintenance employees of theEmployer. In weighing all these considerationscarefully, we do not find the requisite community of3An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region I within 7 days after the date of this Decision andDirection of Election.The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall be187interest which would warrant inclusion of these em-ployees in the unit. We therefore exclude them.Accordingly,we find the following unit ap-propriate within Section 9(b) of the Act. All produc-tion and maintenance employees at the Employer'splantatEaston,Maine, including laboratory,shipping, and receiving employees, but excludingpowerhouse, seasonal, part-time (students), and of-fice clerical employees, farm laborers, guards, andsupervisors, as defined in the Act.[Direction of Election3 omitted from publication.]granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc.,156 NLRB 1236.